DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 3/9/2022 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsoukov et al. (US 20090099799 A1)[hereinafter “Barsoukov”] and Mariasis et al. (US 20090236913 A1)[hereinafter “Mariasis”].
Regarding Claims 22, 29, and 36, Barsoukov discloses a battery leakage current check method (and corresponding computer-implemented system), wherein a battery is installed in an electronic device and is configured to supply power to the electronic device [Paragraph [0065] – “Turning to FIG. 8, a battery powered electronic system 800 is depicted in accordance with different embodiments of the present invention. As shown, battery powered electronic system 800 includes a battery system 810 and some operating electronic system 820 (i.e., a recipient system) including a processor 830. It should be noted that operating electronic system 820 may be any electronic system including, but not limited to, a cellular telephone, a laptop computer, a game device, an audio player, or a video player.”], and the method comprises:
determining, by the electronic device, a voltage parameter and a time duration parameter, wherein the voltage parameter is a difference between voltages of the battery at two different time instances, and the time duration parameter is a duration between the two different time instances; computing a rate of voltage drop of the battery by dividing the voltage parameter by the time duration parameter; and determining, by the electronic device, based on the rate of voltage drop of the battery, whether a leakage parameter of the battery meets a preset condition [Paragraphs [0025]-[0027]].
Barsoukov fails to explicitly disclose detecting, by the electronic device, a condition for initiating a battery leakage current check for the battery, wherein the condition includes one of: the battery being fully charged, or a user of the electronic device requesting initiation of the battery leakage current check; and performing the check in response to detecting the condition.
However, Barsoukov discloses making such a determination and a motivation for performing the check when such a condition is present [Paragraph [0027] – “However, it should also be noted that as voltage is affected by SOC, more accurate results may be achieved where the test is accomplished in a fully charged state for a battery including the compared battery cells connected in series. This fully charged state may be mathematically calculated based on voltage measurements and SOC calculations done on each individual battery cell in a partially discharged state.”].  It would have been obvious to make such a determination and perform the check when such a condition is present in order to obtain more accurate results.
Barsoukov teaches that the analysis is performed when the battery is not in use [Paragraph [0026] – “Some embodiments of the present invention compare the rate of change of voltage during relaxation period 15…”], but fails to disclose controlling, by the electronic device, the battery to stop supplying power to the electronic device when a power adapter supplies power to the electronic device; and performing the check in response to this control of the battery.
However, Mariasis teaches that it was known to use an ordinary electrical power connection when available in place of using battery power [Paragraph [0002] – “In the specific case of a power failure (meaning the loss of electrical power from an electric utility company or other large scale provider of electricity) an uninterruptible power supply ("UPS") supplies power from one or more integrated batteries to the equipment connected to the UPS. Upon return of power from the electric utility company, the UPS generally returns to normal operation by supplying or relaying power from the utility company to the equipment connected to the UPS and recharging the batteries.”].  It would have been obvious to control the device in such a manner and then perform the check in order to provide the needed battery relaxation state for the analysis.
Barsoukov discloses detecting that a predetermined amount of time has elapsed since a previous battery leakage current check before determining the voltage and time parameters [See all of Paragraph [0057], but especially – “It is then determined whether the battery is relaxed (block 610). Typically, the battery will be relaxed when it has not been driving a load for a prescribed amount of time. Where the battery is not relaxed (e.g., a load is being driven) (block 610), an existing DOD is maintained (block 615). In contrast, where the battery is relaxed (block 610), OCV is measured and a new DOD is determined based on that OCV (block 620).”]

Regarding Claims 23, 30, and 37, Barsoukov discloses that determining, by the electronic device, based on the rate of voltage drop of the battery, whether a leakage parameter of the battery meets a preset condition comprises: determining, by the electronic device, whether the rate of voltage drop of the battery is less than a preset threshold; and determining, by the electronic device, that the leakage parameter of the battery meets the preset condition if the rate of voltage drop of the battery is less than the preset threshold [Paragraph [0026]].

Regarding Claims 24, 31, and 38, Barsoukov fails to disclose controlling, by the electronic device, the battery to supply power to the electronic device in response to detecting that the power adapter has stopped supplying power to the electronic device.  However, Mariasis teaches that it was known to provide needed electrical power to a device using a battery when an ordinary electrical power connection is insufficient [Paragraph [0002] – “In the specific case of a power failure (meaning the loss of electrical power from an electric utility company or other large scale provider of electricity) an uninterruptible power supply ("UPS") supplies power from one or more integrated batteries to the equipment connected to the UPS. Upon return of power from the electric utility company, the UPS generally returns to normal operation by supplying or relaying power from the utility company to the equipment connected to the UPS and recharging the batteries.”].  It would have been obvious to do so in order to ensure sufficient electrical power is delivered to the device.

Regarding Claims 25, 32, and 39, Barsoukov discloses outputting, by the electronic device, prompt information in response to determining that a leakage parameter of the battery does not meet the preset condition [Paragraph [0057] – “The calculated dSOC/dt is compared against a programmable threshold (block 650). Where the value of dSOC/dt exceeds the threshold (block 650), a potential failure message is sent (block 655). Otherwise, no potential error is indicated.”].  It would have been obvious to do so in response to a situation where measured voltages indicate a problem in order to allow a user to take appropriate action [Paragraph [0026] – “Where abnormal operation is indicated in either of battery cell 11 or battery cell 12, a micro-short may be present. In such a case, the battery system may be removed and discarded to avoid any potential safety hazard.”].

Regarding Claims 26, 33, and 40, Barsoukov discloses that the prompt information comprises at least one of sound information, text information, vibration information, or light information [Paragraph [0058] – “A message may then be displayed to a user that encourages the user to remove multi-cell battery 986a and to safely discharge the battery.”].

Regarding Claims 27 and 34, Barsoukov discloses that the prompt information comprises image information [Paragraph [0058] – “A message may then be displayed to a user that encourages the user to remove multi-cell battery 986a and to safely discharge the battery.”].

Regarding Claims 28, 35, and 41, Barsoukov discloses sending, by the electronic device, the leakage parameter to a server in response to determining that the leakage parameter of the battery does not meet the preset condition [Paragraph [0058] – “Again, a recipient device (not shown) may receive one or more messages indicating differences between battery cells 931.”].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    501
    892
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner agrees.  Mariasis is not relied upon as disclosing this limitation in the amended claims.

Applicant argues:

    PNG
    media_image2.png
    497
    893
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner agrees that the cited portion of Barsoukov does not disclose this limitation in the amended claims.  The Examiner respectfully disagrees that Barsoukov does not disclose this limitation at all.  See the discussion of Paragraph [0057] of Barsoukov above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160018453 A1 – See Paragraph [0071]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865